Citation Nr: 1332681	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  13-05 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for additional disability incurred as a result of treatment performed at the VA facility in Huntington, West Virginia in September 1999.  

2.  Entitlement to a total disability rating based on unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The Veteran (appellant) served on active duty from May 1958 to October 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  The issue of entitlement to a TDIU will be deferred pending completion of the development requested below.  


REMAND

Reasons for remand: to obtain a VA examination and opinion.

Under VA laws and regulations, when a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault).  Since the Veteran filed his claim after that date, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1).  

In determining that additional disability exists, the Veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2013).  Compensation will not be paid for the continuance or natural progression of diseases or injuries for which hospitalization or treatment was authorized.  38 C.F.R. § 3.358(b)(2) (2013).  

Several conditions govern the determination of whether any additional disability resulted from VA hospitalization or treatment.  First, it is necessary for the Veteran to show that additional disability is actually the result of such disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization or medical treatment, not merely coincidental therewith.  The mere fact of aggravation alone will not suffice to make a disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, examination or medical or surgical treatment.  38 C.F.R. § 3.358(c) (2013).  Second, compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the expressed or implied consent of the Veteran.  "Necessary consequences" are those which are certain to result from, or were intended to result from, the examination or treatment administered.  38 C.F.R. § 3.358(c) (2013).

The Veteran contends in his March 2010 claim that treatment by VA in September 1999 caused additional disability to his left knee, left leg, left ear, left jaw, scalp and sinuses.  

VA medical records show that the Veteran was treated on September 17, 1999 as a new patient.  He complained of depression and it was noted at that time that he had cervical degenerative joint disease, arthritis of the joints and defective hearing.  On September 29, 1999, the Veteran was seen at a VA emergency room and he reported he had fallen of the back of a truck and injured his left leg, scraped his bilateral shoulders, and hit the left side of the head.  He noted he did not lose consciousness and that the injury occurred the prior evening.  A large "c" shaped laceration was noted on the left side of the head with some dried blood in the hair and some oozing.  The left lower extremity had some tenderness, the mid lower leg was fair with good range of motion and good pulses.  On orthopedic consultation he reported that he had pain in the left leg and left ankle.  He reported that he had fallen from the tail gate of a large truck and struck a tongue of the trailer when he fell.  He reported having the accident one day prior and remained home.  He stated that the pain increased and he reported to VA emergency room.  X-rays confirmed that the Veteran had fracture of the proximal left fibula, the medial malleolus and a third degree sprain of the antertalo fibular ligament.  The plan was to apply a short leg cast applied with felt liner at pressure points.  Vicodin was prescribed.  He was to use ice, elevate the limb and report any complications. 

That same day the Veteran had a VA surgery consultation for a scalp laceration.   It was noted that he had fallen the previous night and sustained a 3 inch laceration to the left scalp.  He denied loss of consciousness.  He was given a tetanus shot and the scalp was closed with 8 staples.  On October 8, 1999, it was noted that the Veteran was post fracture of the lower left medial malleolus and proximal fibula, and that he was in a short leg cast and using crutches.  It was noted that the cast was in good repair, the circulation was good, he was moving his toes well and the skin was intact.  The general status was satisfactory and the impression was healing fracture, left tibia and fibula.  

The Veteran was seen by VA on October 29, 1999, and it was noted he was four weeks post fracture of the left tibia and fibula.  It was noted that the progress was good.  He had no complaints.  Circulation was normal.  The cast was removed, and it was noted that the skin was intact.  Examination showed no tenderness to palpation over the distal tibia or proximal fibula.  It was noted that he could bear with no complaint of pain and there was minimal swelling.  There was good callous formation at the fracture site and alignment was anatomical.  The impression was, healing fracture of the left tibia and proximal fibula.  He was placed in an eight inch work type boot with laces.  He was to wear the boot until all swelling subsided.  

In March 2000 the Veteran reported that his ankles were bothering him.  In May 2000, examination of the extremities showed full range of motion.  In November 2000, the Veteran was noted to have sinus related headaches.  Also in November 2000 the Veteran complained of worsening arthralgia in the knees, the right greater than the left. In March 2001, examination of the extremities showed no cyanosis, clubbing or edema.  In March 2003, the Veteran complained of joint aches.  The duration of the pain was described as greater than three months.  Degenerative joint disease was found.   

In May 2007, the Veteran was examined by The Hearing Center.  He reported a history of left ear infection.  He reported hearing in the left ear was worse on the left ever since when he left service.  It was noted that due to asymmetry in the left ear and reported left ear drainage, an ENT examination was recommended.  Bilateral hearing loss was found, mild to severe in the right ear and moderately severe to severe in the left ear.  In July 2007, the Veteran underwent a VA hearing loss examination.  The Veteran denied trauma to the ear as well as ear pain.  He reported hearing loss since 1966.  He denied any ear purities or infection.  Examination of the ears showed no abnormality.  In September 2007, a report from The Hearing Center notes a history of reported drainage for the left ear and asymmetry.  Medical attention if the ear continued to drain was recommended.  In August 2009, the Veteran reported a history of left ear infection.  It was noted that the Veteran should consider amplification and that he should obtain medical clearance due to ear infections at the left ear.  

In July 2011, VA obtained a medical opinion.  The claims file was reviewed.  It was noted that the Veteran was treated in September 1999 for a fracture of the left leg and scalp laceration.  The examiner found that the VA staff took proper measures in a timely fashion and that the Veteran has no evidence of complication from his treatment for the left leg, and scalp laceration.  He reported that therefore it was not carelessness, negligence, lack of proper skills, error or judgment or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment.  However the Veteran has not been afforded a VA examination in connection with his claim for VA compensation under 38 U.S.C.A. § 1151 to determine the current manifestations of all of the disabilities in question.  He did undergo a general medical examination in January 2012.  The history notes an ear condition, a knee and lower leg condition; however a complete examination was not performed.  Accordingly, the Board concludes that such an examination must be afforded to the Veteran and the necessary opinions must be obtained.   

In addition, the Board observes that the Veteran has indicated that he receives all of his treatment through VA.  The most recent VA outpatient treatment records associated with the Veteran's VA claims file are dated in 2007.  The RO/AMC should also obtain all updated VA treatment records dated from 2007 to the present.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC must obtain and associate with the Veteran's VA claims file updated VA records from 2007 to the present.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Thereafter, the AMC/RO must schedule an appropriate examination(s) to determine whether the Veteran's September 1999 VA treatment caused an additional disability which proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was the event not reasonably foreseeable.  His left leg, left knee, left ear, left jaw, scalp and sinus complaints must be evaluated.  

The claims file and any pertinent evidence in Virtual VA must be reviewed by the examiner(s) in conjunction with the examination(s).  If the examiner(s) does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be made available to the examiner for review. 

The examiner(s) should review the entire claims folder and express opinions, including the degree of probability expressed in terms of is it at least as likely as not, regarding the following questions: 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

a.  Does the Veteran have additional disability involving his left knee, left leg, left ear, left jaw, scalp or his sinuses that was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment at the Huntington VAMC in September 1999.  

If so, 

(b) was the additional disability proximately caused by: 

(1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in providing this treatment, and if so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider 

or 

(2) from an event not reasonably foreseeable? 

The examiner should adequately summarize the relevant history and clinical findings, and provide adequate reasons for the medical conclusions rendered.  The examiner must consider the record prior to the treatment and all subsequent findings for all claimed disorders.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination(s), documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

